Case 1:21-cr-00175-TJK Document 110-2 Filed 07/06/21 Page 1of 3

@

Extraction Report - Apple iOS Full File system

Cellebrite

www.cellebrite.com

 

Chats (2)

Telegram (2)

Native (2)

 

Start Time: 1/30/2021 5:33:02 AM(UTC-8)

Last Activity: 2/1/2021 6:10:11 AM(UTC-8)

Number of attachments: 0

Source: Telegram

Source file: €577462c3126fd61 17 148d47ebb1077cdcd3691e_files_full.zip/private/var/mobile/Containers/Shared/AppGroup/237 A30D0-FE61-
47D7-84D1-511A2D9881 FB/telegram-data/account-8 13828 1883 108468013/postbox/db/db_ sqlite : 0x1C940167 (Size: 873086976 bytes)

Body file: chat-1 txt
Participants:

 

586406520
YutYut Cowabunga

573782641
Rufio Panman (owner)

 

Identifier: 586406520

 

 

 

 

 

From: 586406520 YutYut Cowabunga

Hey man let me know when you wake up this morning | want to talk to you and help set you
up for success with your move

1/30/2021 5:33:02 AM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077 e_files_full bile/C /Shared/AppGroup/237A30D0-FE61-47D7-84D1-
$7 TAZ OBB TFBtslegrare dlatafaccourt 8 13628 1883 1084600 afpostnox tdi sqlite : 0x1C940167 (Size: 873086976 bytes)

 

Ceti Meelsior Ll steVA mm Atle dum ee) let lile ts

Yo RED

1/30/2021 2:53:06 PM(UTC-8)

 

Source Info:

eo ezee 26fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
red/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881 PaReieprar Caaeceoutt:

Bt 38281883108468013/postbox/db/db_sqlite : 0x3356E7FD (Size: 873086976 bytes)

From: 573782641 Rufio Panman (owner)

I'll call you soon

1/30/2021 4:47:22 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3319F7BF (Size: 873086976 bytes)

USAO_NORDEAN (21-CR-175)_00000001
ent 110-2 Filed 07/06/21 Page 2 of 3

  

From: 586406520 YutYut Cowabunga
Aight

1/30/2021 4:54:18 PM(UTC-8)

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-51142D9881F B/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x33430665 (Size: 873086976 bytes)

From: 586406520 YutYut Cowabunga

REDACT

1/30/2021 4:54:27 PM(UTC-8)

 

Source

esrraezesi 26fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
red/AppGroup/237A30D0-FE61-47D7-84D1-511 1A2D9881 FB/telegram-data/account-

Bt 38281883108468013/postbox/db/db_sqlite : 0x33430A5F (Size: 873086976 bytes)

From: 586406520 YutYut Cowabunga
Don't forget brother
1/30/2021 5:47:21 PM(UTC-8)

 

Source Info:

€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881F Bitelegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x32F68722 (Size: 873086976 bytes)

From: 573782641 Rufio Panman (owner)

Hey I'll call in a bit. Is there anyone near Charlotte that would wanna go half on rent for a
new place?

1/31/2021 2:13:51 PM(UTC-8)

 

Source Info:
€577462c3126fd6117148d47ebb1077 cded3691e_files_full.zip/private/var/mobile/Containers/Shared/AppGroup/237A30D0-FE61-47D7-84D1-
511A2D9881F B/telegram-data/account-8 13828 18831084680 13/postbox/db/db_sglite : Ox27F9F 883 (Size: 873086976 bytes)

From: 573782641 Rufio Panman (owner)
I'm looking to be there for like 6 months maybe a year
1/31/2021 2:14:07 PM(UTC-8)

 

 

€577462c3126fd6117148d47ebb1077cded3691e_| files_full zip. i tainers/Shared/App
BP237A30DU-FES1 -#7D1.-840 1.511A20988 1FBfalegram datalaccount.
8138281883108468013/postbox/db/db_sqlite : Ox27F9F7CF (Size: 873086976 bytes)

From: 586406520 YutYut Cowabunga
Call me

1/31/2021 4:07:33 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x3377A4E5 (Size: 873086976 bytes)

From: 586406520 YutYut Cowabunga
Missed Call

duration (in seconds): 0

1/31/2021 4:11:22 PM(UTC-8)

 

Source Info:

e€577462c3126fd6117148d47ebb1077cdcd3691e_files_full zip/private/var/mobile/Containers/S
hared/AppGroup/237A30D0-FE61-47D7-84D1-511A2D9881FB/telegram-data/account-
8138281883108468013/postbox/db/db_sqlite : 0x33787511 (Size: 873086976 bytes)

USAO_NORDEAN (21-CR-175)_00000002

RO
Gascrinti=crOOim>=ii@uDooument 110-2 Filed 07/06/21 Page 3 of 3

REDACTED

USAO_NORDEAN (21-CR-175)_ 00000003

 
